Citation Nr: 1016364	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  03-20 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from February 1976 to February 
1980.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board notes that this claim was previously denied by the 
Board in March 2006.  However, the Veteran appealed the 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court), which set aside the March 2006 Board decision and 
remanded for further development and readjudication of the 
claim.  See November 2007 Court Memorandum Decision.  In 
consideration of the Court's decision, the Board remanded the 
issue on appeal for further development in July 2008.  

The Board also remanded the issue of entitlement to service 
connection for bilateral knee arthritis in July 2008, which 
had also been denied by the Board in its March 2006 decision 
and vacated and remanded by the Court for further development 
in its November 2007 decision.  However, during the course of 
such development, service connection was established for 
tricompartmental osteoarthritis of the right and left knee 
with a 10 percent evaluation for each knee effective 
September 12, 2000.  See January 2010 Decision Review Officer 
decision issued by the remand and rating development team at 
the Huntington, West Virginia, RO.  Because service 
connection was granted for the claimed bilateral knee 
disability and the benefits sought have been awarded, that 
issue is no longer before the Board. 


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
Veteran has a current bilateral hearing impairment as defined 
by 38 C.F.R. § 3.385 related to his period of active military 
service, to include acoustic trauma therein, and against a 
finding that sensorineural hearing loss, as an organic 
disease of the nervous system, was manifested to a 
compensable degree within one year after separation from 
service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may it be so presumed.  38 
U.S.C.A. §§ 1101, 1111, 1112, 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In April 2001 correspondence, the RO apprised the Veteran of 
the information and evidence necessary to substantiate his 
claim, which information and evidence that he was to provide, 
and which information and evidence that VA would attempt to 
obtain on his behalf.  In this regard, the RO advised the 
Veteran of what the evidence must show to establish 
entitlement to service connected compensation benefits for 
his claimed disorder and described the types of information 
and evidence that the Veteran needed to submit to 
substantiate his claim.  The RO also explained what evidence 
VA would obtain and would make reasonable efforts to obtain 
on the Veteran's behalf in support of the claim.  

Although the Veteran was not advised regarding the elements 
of degree of disability and effective date in said notice 
letter, the error does not harm the Veteran because a 
preponderance of the evidence weighs against his claim for 
reasons explained below and no disability rating or effective 
date will be assigned.  Such disposition renders any notice 
error with respect to these elements moot.  

Thus, in consideration of the foregoing, the Board concludes 
that the Veteran was provided with adequate VCAA notice prior 
to the July 2002 rating decision that denied the claim by way 
of the April 2001 VCAA notice letter.  

The Board further observes that the RO provided the Veteran 
with a copy of the above rating decision, the March 2003 SOC, 
and the SSOCs from November 2003 to January 2010, which 
included a discussion of the facts of the claim, pertinent 
laws and regulations, notification of the bases of the 
decision, and a summary of the evidence considered to reach 
the decision.  

In regard to VA's statutory duty to assist, the Board notes 
that available service treatment records (STRs) are included 
in the claims folder.  This case was previously remanded by 
the Board in July 2008 in order to obtain the Veteran's 
complete STRs, to include specifically his separation 
examination report, and associate them with the claims 
folder.  However, the record reflects that VA was unable to 
obtain the Veteran's complete medical records including the 
separation examination report.  A memorandum of 
unavailability of medical records dated in November 2009 is 
included in the claims folder.  Although the procedures 
outlined in 38 C.F.R. § 3.159(e) were not specifically 
followed by VA, there is no prejudice to the Veteran in the 
failure to do so.  The Veteran's representative acknowledged 
review of the evidence of record and the unavailability of 
medical records memorandum, which details the steps taken by 
VA to obtain the records, and wrote that the Veteran had no 
further evidence or substantive argument to present with 
respect to the appeal.  See April 2010 Appellate Brief 
Presentation.       

The Board also observes that records from the Social Security 
Administration (SSA) related to the Veteran's claim for 
disability benefits were obtained and are associated with the 
claims folder, pursuant to the Board's remand.  Further, 
post-service treatment records adequately identified as 
relevant to the claim have been obtained, to the extent 
possible, and are associated with the claims folder.  

Moreover, it is noted that the Veteran failed to report for 
VA audiology examinations scheduled in June 2002 and March 
and July 2004.  Those examinations would have provided 
additional information regarding the Veteran's claim.  
Regulations provide that when entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and the claimant, without good cause, fails to report for 
such examination, and the examination was scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based upon the evidence of record.  However, 
when the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  See 38 C.F.R. § 3.655.

In a written statement received in June 2003, the Veteran 
indicated he did not receive notice of the June 2002 
examination; however, written notice was sent to his most 
current address of record and, thus, the law presumes that 
the notice was properly mailed.  See Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994), appeal dismissed, 53 F.3d 347 
(Fed. Cir. 1995) (appellant's assertion of non-receipt of RO 
decision and notice of the right to appeal was not clear 
evidence to the contrary to rebut presumption that notice was 
properly mailed).  Nonetheless, the Veteran was notified that 
the examination was rescheduled for March 2004.  After he 
failed to appear for the March 2004 examination, he requested 
that the examination again be rescheduled.  The examination 
was rescheduled for July 2004, and the Veteran was notified 
of the examination in writing, but he failed to appear.  
Thus, the Board must rely upon the evidence in the claims 
file to reach its decision.  No further efforts to afford the 
Veteran a medical examination in connection with his claim 
are warranted.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claim.  The Board further finds that 
there has been compliance with its prior remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  In consideration of the 
foregoing, the Board will proceed with appellate review.

II.  Facts and Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(Board must review the entire record, but does not have to 
discuss each piece of evidence).

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran must not assume that the Board has 
overlooked items of evidence not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

In this case, the Veteran contends that his current bilateral 
hearing loss was caused by acoustic trauma sustained during 
his period of active service in the United States Air Force, 
while serving as a tactical aircraft maintenance specialist. 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As a general matter, 
service connection for a disability on the basis of the 
merits of such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system (e.g., sensorineural hearing loss), become manifest to 
a degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  VA regulations, however, do 
not preclude service connection for a hearing loss which 
first met VA's definition of disability after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Further, 
where a current disability due to hearing loss is present, 
service connection can be granted for a hearing loss 
disability where the veteran can establish a nexus between 
his current hearing loss and a disability or injury he 
suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay persons can also 
provide an eye-witness account of an individual's visible 
symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) 
(noting that a layperson may comment on lay-observable 
symptoms).

In the present case, the Veteran's STRs are devoid of any 
findings or treatment for hearing loss.  The records reflect 
that, at his enlistment examination in September 1975, 
audiological examination did not reveal findings indicative 
of hearing loss for VA purposes, and his ears were normal on 
clinical evaluation.  During service, the Veteran complained 
of pain in his ears and was treated for bilateral otitis 
media and tinea cruris.  However, audiological examinations 
conducted during his period of active military service, 
including in October 1979, which the Board notes is four 
months prior to discharge from service, were normal and did 
not reveal findings indicative of hearing loss as defined by 
VA.  

However, the Veteran's Certificate of Release and Discharge 
from Active Duty (DD Form 214) confirms his MOS of tactical 
aircraft maintenance specialist.  The Veteran has also 
competently and credibly reported that he was frequently 
exposed to loud noises in service, which is consistent with 
the conditions and circumstances of his service.  In 
consideration of the foregoing, the Board concludes that it 
is likely the Veteran had frequent exposure to loud noise 
during active service and, consequently, may have suffered 
acoustic trauma during that time.  

Nonetheless, the evidence does not show that the Veteran 
currently suffers from a bilateral hearing impairment related 
to his period of active military service, to include any 
acoustic trauma sustained therein, or that sensorineural 
hearing loss manifested to compensable degree within one year 
of separation.  
 
The competent medical evidence of record does not establish 
that the Veteran currently has bilateral hearing loss as 
defined by VA regulation.  The Veteran's treatment records, 
to include those obtained in connection with his claim for 
social security disability benefits, contain no audiometric 
findings to establish the presence of a bilateral hearing 
loss.

Furthermore, service connection for hearing loss on a 
presumptive basis is not available in this case, because 
there is no evidence of record showing the Veteran manifested 
an organic disease of the nervous system, including 
sensorineural hearing loss, to a compensable degree within 
his first post-service year.  See 38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  In this regard, 
although the Veteran's separation examination is not 
available, the Board again notes that an audiological 
examination conducted four months prior to his discharge from 
service revealed no objective findings of hearing loss.  

The Board has no reason to doubt that the Veteran sincerely 
believes he has hearing loss that is due to his military 
service.  However, there is no medical evidence of record 
which supports the Veteran's assertion.  While the Veteran is 
competent to report the onset of his hearing difficulties, 
there is no indication that the Veteran has the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also 38 C.F.R. § 4.85.  His 
lay assertion alone is not sufficient to establish the 
presence of a current bilateral hearing impairment as defined 
by 38 C.F.R. § 3.385.  Moreover, when asked in October 2004 
to provide additional evidence which might support his 
contentions in this regard, he did not avail himself of that 
opportunity.  He also has not submitted any evidence since 
the issuance of the July 2008 Remand to show that he has 
hearing loss as defined by VA regulation. 

In view of the foregoing, the Board concludes that the 
presence of bilateral hearing loss as defined by VA 
regulation has not been established.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997).  In the absence of evidence of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes 
the Court has held that the presence of a chronic disability 
at any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis may 
be negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, where the overall record fails to support a 
diagnosis of a claimed disability, that holding does not 
apply.  

For the foregoing reasons, the preponderance of the evidence 
is against his claim, and service connection for bilateral 
hearing loss is not warranted on either a direct or 
presumptive basis.  In reaching this conclusion, the Board 
notes that under the provisions of 38 U.S.C.A. § 5107(b), 38 
C.F.R. § 3.102, a reasonable doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the preponderance of the 
evidence herein is against the Veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
Veteran's appeal is denied.  




ORDER

Service connection for bilateral hearing loss is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


